Claimant was employed by a bus company. He was discharged from his position for smoking marihuana on his employer’s premises. The Board denied claimant’s application for unemployment insurance benefits on the basis that he was terminated for misconduct. Claimant challenges the Board’s decision, arguing that it is not supported by substantial evi*761dence. We disagree. An individual hired by the employer to investigate drug use in the workplace testified that he was familiar with marihuana and observed claimant and another employee roll a marihuana cigarette in the locker room and step outside to smoke it. Although claimant testified that he never smoked marihuana on his employer’s premises, this conflicting testimony merely presented a question of credibility for the Board to resolve (see, Matter of Chen [Hudacs], 188 AD2d 812). Accordingly, we find that the Board’s decision is supported by substantial evidence.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.